THE THIRTEENTH COURT OF APPEALS

                                     13-20-00353-CV


                  JUAN ANTONIO RIVERA AND LUZ MARIA RIVERA
                                     v.
                             WILLIAM MCCASKILL


                                    On Appeal from the
                       267th District Court of Victoria County, Texas
                          Trial Court Cause No. 19-11-85183-C


                                       JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellants.

      We further order this decision certified below for observance.

August 26, 2021